[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff claims that he has filed a common law negligence action against an individual defendant and is not pursuing an action against the defendant municipality and its employee, a fireman, as authorized by General Statutes §7-308. The complaint, however, names the City of Stamford as a defendant and alleges that the plaintiff notified the city of its intention to present a claim against it. Thus, Rowe v. Godon,209 Conn. 273, 277, 550 A.2d 1073 (1988) is distinguishable.
Since service of process was not made until after one year had elapsed, the action must be dismissed because § 7-308
requires suit to be initiated within one year after the cause of action arose, which was January 3, 1997. The sheriff received the writ and summons on January 2, 1999 and served the two defendants on January 4, 1999.
Motion #101 to dismiss is granted.
William Burke Lewis, Judge